—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from so much of an order of the Family Court, Suffolk County (Spinner, J.), dated January 27, 2003, as, after a hearing, imposed incarceration costs upon him.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements.
The power of the Family Court, upon a finding that a support order was violated, is set forth in Family Court Act § 454, *350which does not permit the imposition of incarceration costs. As a court of limited jurisdiction, the Family Court cannot exercise powers beyond those which are granted to it by statute (see Matter of Pearson v Pearson, 69 NY2d 919 [1987]; Matter of Kogan v Kogan, 75 AD2d 644 [1980]; Matter of Borkowski v Borkowski, 38 AD2d 752 [1972]). Therefore, so much of the order as imposed incarceration costs upon the father must be reversed (see Matter of DeMarco v Newton, 305 AD2d 501 [2003]). Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.